Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16, 2013 is being examined under first inventor to file provisions of AIA  
Allowable Subject Matter
Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 15 & 16 have been allowed. The following comprise reasons for allowance: A two-type sheet separation apparatus that can be added onto a slicing machine. The container includes novel features such as a mechanism for pushing sheets out, a 3-position lever that unstacks and delivers sheets alternating between a first type of sheet and a second type of sheet, both of which comprise a stack of alternating first and second types contained in a slicer-attached container. The closest cited prior discloses lever-type unstackers, but either fails to disclose either of 1) a 3-position lever, 2) attached to a slicing machine or 3) a type sheet unstacking mechanism. Thus one of ordinary skill in the art would not reasonably combine these limitations to render the claimed invention obvious. The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652